DISMISS; and Opinion Filed August 7, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00669-CV

   MARIA MEIRA, INDIVIDUALLY, AND AS EXECUTOR OF THE ESTATE OF
 VANESSA BLAKE, DECEASED, RANDY BERT BLAKE, JR., INDIVIDUALLY AND
 AS EXECUTOR OF THE ESTATE OF RANDY BERT BLAKE III, DECEASED, AND
  RANDY XAVIER BLAKE, INDIVIDUALLY AND AS NEXT FRIEND OF XXXXXX
       XXXXX AND XXXXXXX XXXXX, MINOR CHILDREN, Appellants
                                   V.
                   J. H. STRAIN & SONS, INC., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-05396

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                   Opinion by Justice Francis
       Before the Court is appellants' agreed motion for voluntary dismissal. The motion recites

appellants have settled their dispute with appellee. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).



                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE

180669F.P05
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 MARIA MEIRA, ET AL., Appellants                      On Appeal from the 95th Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00669-CV          V.                       Trial Court Cause No. DC-15-05396.
                                                      Opinion delivered by Justice Francis,
 J. H. STRAIN & SONS, INC., Appellee                  Justices Fillmore and Whitehill
                                                      participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

         Subject to any agreement among the parties, we ORDER appellee J. H. Strain & Sons,
Inc., recover its costs of this appeal from appellants Maria Meira, Individually, and as Executor of
the Estate of Vanessa Blake, Deceased, Randy Bert Blake Jr., Individually and as Executor of the
Estate of Randy Bert Blake III, Deceased, and Randy Xavier Blake, Individually and as Next
Friend of S.B. and S.B., Minor Children.


Judgment entered this 7th day of August, 2018.




                                                –2–